Citation Nr: 9908732	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  98-10 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 35, Title 38, 
United States Code.


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
November 1968.  The appellant is the veteran's son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 determination of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma, denying the appellant an extension to his 
delimiting date for entitlement to Chapter 35 educational 
assistance benefits.


FINDINGS OF FACT

1.  The appellant was born on July [redacted], 1970.

2.  The appellant's delimiting date for use of Chapter 35 
Dependent's Educational Assistance benefits was July 17, 
1996.

3.  In September 1997, the RO received the appellant's 
Application for Survivors' and Dependents' Educational 
Assistance.


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for 
educational assistance benefits pursuant to Chapter 35, Title 
38, United States Code, have not been met.  38 U.S.C.A. § 
3512 (West 1991); 38 C.F.R. §§ 21. 3040, 21.3041 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant essentially contends that he was unaware of the 
age limit for utilizing Chapter 35 educational assistance 
benefits.  He stated that he would have applied earlier had 
he known.

Information in the claims file reflects that eligibility was 
established for Chapter 35 Dependent's Educational Assistance 
benefits, effective August 2, 1997.  The eligibility criteria 
for a child of a veteran is set out in 38 U.S.C.A. § 3512; 38 
C.F.R. §§ 21.3040 and 21.3041 (1998).

The claim before the Board on appeal is based on the fact 
that eligibility terminates when the child reaches the age of 
26 years.  38 U.S.C.A. § 3512(a).  If a child is in a program 
of education, but is prevented from continuing the program 
due to his own disability, the period of eligibility may be 
extended.  38 U.S.C.A. § 3512(c). However, in no event can 
the delimiting period be extended beyond the appellant's 31st 
birthday.  38 C.F.R. § 21.3041.

The appellant was born on July [redacted], 1970.  His delimiting 
date for use of Chapter 35 benefits was July 17, 1996, the date on 
which he attained the age of 26 years.  38 U.S.C.A. § 
3512(a); 38 C.F.R. § 21.3041(c).

The applicable legal criteria provide that an eligible person 
shall be afforded Chapter 35 educational assistance during 
the period beginning on the person's 18th birthday, or on the 
successful completion of the person's secondary schooling, 
whichever first occurs, and ending on the person's 26th 
birthday.  38 U.S.C.A. § 3512(a).  Notwithstanding this, a 
child may be afforded educational assistance beyond the age 
limitation applicable to such child, if he/she establishes 
that a program of education was suspended due to conditions 
beyond his control.  See 38 U.S.C.A. § 3512(c); 38 C.F.R. § 
21.3043.  

In this case, the evidence does no show, nor has the 
appellant contended, that a program of education was 
suspended due to conditions beyond his control, as is 
contemplated by 38 C.F.R. § 21.3043.  Therefore, because the 
appellant filed his initial claim for Chapter 35 benefits 
after his eligibility period had expired, i.e., by September 
1997 he had already exceeded his 26th birthday, there is no 
statutory or regulatory provision that would permit an 
extension of his delimiting date in this case.

The Board acknowledges the arguments advanced by the 
appellant; however, the legal criteria governing service 
eligibility requirements for Chapter 35 educational 
assistance are clear and specific.  Based on the foregoing, 
the Board finds that there is simply no legal basis to find 
the appellant eligible for educational assistance benefits 
under Chapter 35.  As the disposition of this claim is based 
on the law, and not on the facts of the case, the claim must 
be denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for Chapter 35 educational assistance benefits is 
denied.




		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals
